FILED
                              NOT FOR PUBLICATION                           DEC 04 2014

                                                                         MOLLY C. DWYER, CLERK
                       UNITED STATES COURT OF APPEALS                     U.S. COURT OF APPEALS



                               FOR THE NINTH CIRCUIT


ROBERT BISHOP,                                    No. 14-15145

                 Plaintiff - Appellant,           D.C. No. 1:11-cv-00094-SAB

  v.
                                                  MEMORANDUM*
KELLY HARRINGTON, Warden; et al.,

                 Defendants - Appellees.


                      Appeal from the United States District Court
                           for the Eastern District of California
                     Stanley A. Boone, Magistrate Judge, Presiding**

                            Submitted November 18, 2014***

Before:         LEAVY, FISHER, and N.R. SMITH, Circuit Judge.

       California state prisoner Robert Bishop appeals pro se from the district

court’s judgment dismissing his 42 U.S.C. § 1983 action alleging retaliation, due

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
                Bishop consented to proceed before a magistrate. See 28 U.S.C.
§ 636(c).
          ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
process, and deliberate indifference claims against numerous defendants at two

different prisons. We have jurisdiction under 28 U.S.C. § 1291. We review for an

abuse of discretion a district court’s decision regarding joinder, but review de novo

the legal conclusions underlying that decision. Coleman v. Quaker Oats Co., 232

F.3d 1271, 1296 (9th Cir. 2000); Desert Empire Bank v. Ins. Co. of N. Am., 623

F.2d 1371, 1375 (9th Cir. 1980). We vacate and remand.

      Although the district court properly concluded that Bishop’s action did not

meet the requirements of Fed. R. Civ. P. 20(a)(2), the district court abused its

discretion in dismissing Bishop’s action because misjoinder of parties is not a

proper ground for dismissing an action. See Fed. R. Civ. P. 21 (“Misjoinder of

parties is not a ground for dismissing an action. On motion or on its own, the court

may at any time, on just terms, add or drop a party. The court may also sever any

claim against a party.”). Accordingly, we vacate and remand to the district court

for further proceedings, including possible severance of Bishop’s Eighth

Amendment claims arising out of the conditions of his confinement at Corcoran,

and Bishop’s due process claims arising out of his allegedly illegal transfer to

Corcoran.

      The district court did not abuse its discretion in denying Bishop’s motions

for appointment of counsel because Bishop did not demonstrate exceptional


                                          2                                    14-15145
circumstances. See Palmer v. Valdez, 560 F.3d 965, 970 (9th Cir. 2009)

(identifying the standard of review and explaining exceptional circumstances

requirement).

      VACATED and REMANDED.




                                         3                                     14-15145